Title: To George Washington from Captain Francis Wade, May 1777
From: Wade, Francis
To: Washington, George



Sir
Philada  May 1777

Your favr of 19th Ult. was several days on the way before it Came to my hands, at Allen Town, being then preparg to return home, in Consequence of your Excellys permissn I thought best to defer answerg your lettr until I had an Oporty of Consultg Balser about the reward he Expected for his services going over to Staten Island, & the risque he run &c., I have talked with him on that head, & he has agreed to be satisfied with the sum of £50 which I am of Opinion is not unreasonable Considering the risque he run, & the time he was Confin’d with the Enemy—my books & papers being removed to York Town in this State prevents my sending the particulars, of the money Expended on that Occasion, the Amount I remembr was £12.14.3 which arose from my going with Balser, to New York, payg & treating the men, that attended the boat, night & day, whilst I was reconnitering the Situation of the ground, to land him on, likewise two half Johanns given him on his going over.
It gives me Concern to think that you have been so often troubled on Account of the departments I have been Acting in, by your Excellencys orders, to prevent which in future, I have petitioned the Honble the Congress to Apoint a Committee, to Enquire into my Conduct, & the Conduct of those people that I had to deal with who, in open Violation of your Authorety, now detains, the publick stores which I bot & paid for, & put into their Care, to force me into a Complian⟨ce⟩ of paying them unjust Accts and I have requested, if it Can in one Instance be proved, that I have been guilty of Acts of Injustice or Tyran⟨ny⟩ as they Industerously propogated, & which had the desired Effect, with some gentn that I least suspected in office, oweing as I since find ou⟨t⟩ to a Jalousey at my not havg my Commissn & orders Immediately und⟨er⟩ them, I would submit to any Censure or punishmt they would be pleas’d to Inflict on me, (& they have granted my prayer) & those people had proper notice to attend, & several of them Attended According⟨ly⟩ and I have now the satisfaction to Assure you, that they have never made the attempt to prove that I Acted with the least Violence or unbecomeing an officer dureing my being on the

station, they have wholly rested their Charges on my fixeing prices on the Articles got from them, which I was Induced to do, from Enquiri⟨es⟩ made among themselves, of the prices going at the time I fir⟨st⟩ purchas’d, & latterly agreed to give the prices giveing by other Commiss’rs about that Quartr In fact I was so much aware of the people soon after my going to Allen Town, from their Charactrs that I guarded agt puting myself or those that honourd me with a Commissn in their power, & have produced such proofs as to Confute Every argument, they Can advance which I am ready to produce if the least doubt remains with you I know my own Intentions when I Engaged in that service, & Can now declare I had nothing more in View then that of serveing your Excellency & my Country, your attention so Early to puting a stop to in all practices, am in hopes will have the desired Effect from the late regulations made by the Honble the Congress.
I wish I Could Join with your Excellency in Openion respectg Genl Formans being able to keep the disaffected in Monmouth County in order, I fear he has not strenth for it & as to their Milit’a I am of Opinion if they do turn out they will be of more hurt then good to him, since my Comeing home, I have been informed that Majr Apallos Morris was thought of for Adjutant Genl. I have not had an Oporty of knowg his sentiments on that head, he being out of town for sometime past, but thus much must say in his fav’r that I have been Acquainted & Intimate, with that Gentn since 1764 when he was strongly recommended to me, by his then Colnl now Brigadier Genl Massy, & have always found him to be a gentn of strict honor, & have always heard that he was a good soldier & Active in that profession.
I must beg your Excellencies Excuse for the liberty now taken to trouble you on those several matters, as I may not in future have the honour of Communicateing my sentiments on publick matters, I think it a duty however Incumbant on me before I Close, to mention a matter that perhaps may be worthy some notice, I have sometime ago mentioned it to some membrs of Congress, but dont know that they have taken any notice of it (it is this) I have had good Information that there are now in & about the Neighbourhood of Cape May New Jersey 30000 head of Cattle of different kinds, & near as many sheep if the Enemy makes a decent from the Deleware, you may Judge the fate of them, they have given an Instance of what they will do by a late Excursion, of a party from the ships of war near to that part of the Country.
I wish your Excellency all Immaginable success agt the Enemies to this Country, & am with wishes for your future hapiness & Welfare, and sir Your most Oblig’d & most Obedt Hhble Servt

Frans Wade

